DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-27) in the reply filed on 03/02/2022 is acknowledged. As stated in the last action of Restriction/Election requirement that there would be a burden to examine the method claims since they would be in different classification. Method of use could be classified in Y10T428/24149 and product could be classified in B65D5/5038.  Therefore, claims 28-29 are withdrawn and claims 1-27 will be examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-11, and 25-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "350 B/C flute cardboard" in line 2 is unclear what that “350 B/C flute” is because specifications do not offer any particular definitions or what that material is composed of.  For purpose of examination the limitation will be interpreted as being a standard measurement of cardboard known in the art and will be interpreted as “350 LBS/Sq.In.”

Claim 11 recites the limitation “at least about 1.75’’ thick” it is unclear if the thickness is 1.75 or if there is an acceptable range of thickness due to “about and at least” limitation because at least could mean thickness can be minimum of 1.75’’ and “about” could mean it’s a range. For purpose of examination the limitation will be interpreted as “is 1.75”. 
Claim 25 recites the limitation "350 B/C flute cardboard" in line 2 is unclear what that “350 B/C flute” is because specifications do not offer any particular definitions or what that material is composed of.  For purpose of examination the limitation will be interpreted as being a standard measurement of cardboard known in the art and will be interpreted as “350 LBS/Sq.In.”
Claim 26 recites the limitation “core type 4” in line 2 is unclear what “core type 4” is and what it consists of and specifications are also silent to what that limitation means. For purpose of examination the limitation will be interpreted as being one of the standard honeycombs known in the art. Claim 27, which depends from claim 10, is similarly rejected. 
Claim 27 recites the limitation “at least about 1.75’’ thick” it is unclear if the thickness is 1.75 or if there is a acceptable range of thickness due to “about and at least” limitation because at least could mean thickness can be minimum of 1.75’’ and “about” could mean it’s a range. For purpose of examination the limitation will be interpreted as “is 1.75”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7, and 12-14is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (US6092654A).

Regarding claim 1, Webb teaches a packaging insert comprising a corrugated cardboard material attached to a honeycomb paperboard material (Fig.4 shows the package base 22 that is made with corrugated cardboard with slap material that can be honeycomb material), the packaging insert further comprising a surround portion (Fig.4 shows base 22 having  upper panel 56),  and a cover portion (Fig.4 shows base 22 having  lower panel 54), and wherein the surround portion and the cover portion are attached to one another by a foldable section of material (Fig.4 shows 54 and 56 are attached to each other by intermediate panel 58).

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Webb further teaches wherein the surround portion comprises a cutout 

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Webb further teaches wherein the cutout section of the surround portion is semicircular and forms at least one arcuate wall portion (Fig.4 shows the cutout forming a semicircle and forms one arcuate wall with respect to portion 66 and cutout 64).

Regarding claim 4, the references as applied to claim 3 above discloses all the limitations substantially claimed. Webb further teaches wherein the semicircular cutout section forms two arcuate wall portions (Fig.4 shows the cutout 64 is semicircular compared to portion 68 which forms second arcuate wall with respect to cutout 64).

Regarding claim 5, the references as applied to claim 2 above discloses all the limitations substantially claimed. Webb further teaches wherein the cutout section of the surround portion is circular and forms at least one arcuate wall portion (Fig.4 shows the cutout forming a semicircle and forms one arcuate wall with respect to portion 66 and cutout 64)..

Regarding claim 7, the references as applied to claim 2 above discloses all the limitations substantially claimed. Webb further teaches wherein the cover portion comprises a substantially continuous generally rectangular body (Fig.4 shows that lower panel 54 is a continuous rectangular shape).



Regarding claim 13, the references as applied to claim 1 above discloses all the limitations substantially claimed. Webb further teaches insert of Claim 1 comprising no polystyrene foam (Webb teaches that insert is made from cardboard and honeycomb and does not contain any sort of foam).

Regarding claim 14, the references as applied to claim 1 above discloses all the limitations substantially claimed. Webb further teaches packaging insert of Claim 1 in combination with an outer box configured to receive a packaged item, with the packaged item being held in place in the outer box by the packaging insert (Fig. 3 shows the insert being used in combination with the outer box 20 that is configured to receive the heavy compressor B and insert being used to held the compressor in place inside the outer box 20 ).

Claim(s) 15-21 and 23-24is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moog (US5462171A).


a base packaging insert comprising a corrugated cardboard material attached to a honeycomb paperboard material (Fig.2 shows insert 14 formed form honeycomb and corrugated paperboard), the base packaging insert further comprising a base surround portion and a base cover portion the base surround portion defining a base cutout section configured to receive a base portion of the packaged item (Fig.4 shows the insert 14 having panel 42 and  end panels 54 and 56; and panel 42 has a cutout section 38 configured to receive base portion body 2); and 
at least one top packaging insert comprising a corrugated cardboard material attached to a honeycomb paperboard material (Fig.2 shows insert 12 formed form honeycomb and corrugated paperboard), the top packaging insert further comprising a top surround portion and a top cover portion, the top surround portion defining a top cutout section configured to receive a top portion of the packaged item  (Fig.4 shows the insert 12 having panel 42 and  end panels 54 and 56; and panel 42 has a cutout section 38 configured to receive top portion of body 2);.

Regarding claim 16, the references as applied to claim 15 above discloses all the limitations substantially claimed. Moog further teaches the packaging system of Claim 15 comprising no polystyrene foam (Since the packaging system is made from corrugated cardboard and honeycomb and reference does not use foam this limitation is met).

Regarding claim 17, the references as applied to claim 15 above discloses all the limitations substantially claimed. Moog further teaches wherein the base surround portion and the base cover portion are attached to one another by a foldable section of material, and wherein the top 

Regarding claim 18, the references as applied to claim 15 above discloses all the limitations substantially claimed. Moog further teaches wherein the base cutout section is circular and forms at least one arcuate wall portion (Fig. 3 shows the insert 14 with pocket 38 that is forms more than 4 arcuate wall portions 46 with respect to 36). 

Regarding claim 19, the references as applied to claim 18 above discloses all the limitations substantially claimed. Moog further teaches wherein the circular base cutout section forms four arcuate wall portions (Fig. 3 shows the insert 14 with pocket 38 that is forms more than 4 arcuate wall portions 46 with respect to 36).

Regarding claim 20, the references as applied to claim 15 above discloses all the limitations substantially claimed. Moog further teaches wherein the top cutout section is semicircular and forms at least one arcuate wall portion (Fig. 3 shows the insert 12 with pocket 38 that is forms more than 4 arcuate wall portions 46 with respect to 36).

Regarding claim 21, the references as applied to claim 20 above discloses all the limitations substantially claimed. Moog further teaches wherein the semicircular base cutout section forms 

Regarding claim 23, the references as applied to claim 15 above discloses all the limitations substantially claimed. Moog further teaches an outer box configured to receive the packaged item with the packaged item held in place within the outer box between the base packaging insert and the at least one top packaging insert (Fig. 1 shows the box 20 that the package item 2 is held in place within he two inserts 12 and 14).

Regarding claim 24, the references as applied to claim 15 above discloses all the limitations substantially claimed. Moog further teaches wherein the at least one top packaging insert comprises first and second top packaging inserts, the first and second top packaging inserts each having a top surround portion defining a top cutout section , the top cutout sections of the first and second top packaging inserts being configured to receive different top portions of the packaged item (Fig. 4 shows the insert 14 where first insert would be 42 and second would 54 and two panels when folded define the cutout 38 as seen in fig.3 where 54 is on top and the body two is configured to receive the body 2 as seen in fig.2 ).

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 and further in view of Moog (US5462171A).

Regarding claim 6, the references as applied to claim 5 above discloses all the limitations substantially claimed.  Webb does not teach wherein the circular cutout section forms four arcuate wall portions.
Moog teaches wherein the circular cutout section forms four arcuate wall portions (Fig. 3 shows the insert 12 with pocket 38 that is forms more than 4 arcuate wall portions 46 with respect to 36). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert disclosed by Webb adding the portions/fingers as disclosed by Moog in order to better accommodate the packaged items by creating such fingers to size as shown by Moog or different size to accommodate the desired shape of the cylindrical item that is being stored.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US6092654A) and further in view of Powers (US20160009475A1).

Regarding claim 8, the references as applied to claim 2 above discloses all the limitations substantially claimed. Webb further teaches wherein the packaged item is a generally cylindrical 
Powers does teach wherein the cylindrical item is a water heater (Fig.3 shows wherein ring 200 accommodates cylindrical water heater 100). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert disclosed by Webb to accommodate water heater as disclosed by Powers since both refences teach the cylindrical body being stored in the inserts therefor Webb inserts can be configured to accommodate water heater.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US6092654A) and further in view of NPL attached (Corrugated 101 by packaging source).

Regarding claim 9, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 1 above discloses all the limitations substantially claimed. Webb does teach wherein the corrugated cardboard material (Fig.4 insert 22 is made from corrugated cardboard material). Webb does not teach wherein corrugated cardboard material comprises a double-wall corrugated 350 B/C flute cardboard.
NPL does teach wherein corrugated cardboard material comprises a double-wall corrugated 350B/C flute cardboard (See NPL page 2 for the double wall BC flute and table 2 on page 5 for the 350 LBS/SQ.IN.). Webb discloses the claimed invention except for corrugated cardboard being double wall corrugated 350 B/C cardboard. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Webb corrugated cardboard to be 350 B/C cardboard in order to hold heavier objects such as a water heater or similar .


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over and further in view of Webb (US6092654A) and further in view of WCPSolutions (https://wcponline.wcpsolutions.com/products/view?id=THC1).

Regarding claim 10, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 1 above discloses all the limitations substantially claimed. Webb does not teach wherein the honeycomb paperboard material comprises a hexacomb core type 4 honeycomb paperboard (Industry standard).
WCPSolutions does teach wherein the honeycomb paperboard material comprises a hexacomb core type 4 honeycomb paperboard (Website shows that one of the industry standards for honeycomb is hexacomb core type 4).  Webb discloses the claimed invention except for honeycomb being hexacomb core type 4. It would have been obvious to one having ordinary skill in the art at the time the invention was comprising honeycomb hexacomb core type 4 in order to change honeycomb material from one industry standard to another. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over references applied to claim 10 and further in view of Jaegers (US5540972A).

Regarding claim 11, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 10 above discloses all the limitations substantially claimed. Webb as modified in claim 10 does not teach wherein the honeycomb paperboard material is 1.75" thick.
Jaegers does teach wherein the honeycomb paperboard material is 1.75" thick (“For package cushioning materials, useful cell widths can vary from about 0.25 inch (about 0.6 centimeters) to about 1 inch (about 2.5 centimeters) and useful thickness can vary from about 0.25 inch (about 0.6 centimeters) to about 4 inches (about 10 centimeters), but are not limited thereto”- Col.4 line.47-52, Jaegers ). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of honeycomb material disclosed by Webb by adding the thickness of honeycomb as disclosed by Jaegers in order to provide thicker protective reinforcing material with higher strength.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over references applied to claim 15 and further view of Powers (US20160009475A1).

Regarding claim 22, the references as applied to claim 15 above discloses all the limitations substantially claimed. Moog further teaches and the base cutout section is configured to receive a base portion of the packaged item and the top cutout section is configured to receive a top portion of the packaged item (Fig.2 shows insert 14 receiving the base of the cylindrical packaged item 2 and insert 12 receiving the top portion of packaged item 2). Moog does not wherein the packaged item is a water heater. 

Powers does teach wherein the packaged item is a water heater (Fig.3 shows wherein ring 200 accommodates cylindrical water heater 100). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert disclosed by Webb to accommodate water heater as disclosed by Powers since both refences teach the cylindrical body being stored in the inserts therefor Webb inserts can be configured to accommodate water heater.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over references applied to claim 15 and in further view of NPL attached (Corrugated 101 by packaging source).

Regarding claim 25, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 15 above discloses all the limitations substantially claimed. Webb does teach wherein the corrugated cardboard material (Fig.4 insert 22 is made from corrugated cardboard material). Webb does not teach wherein corrugated cardboard material comprises a double-wall corrugated 350 B/C flute cardboard.
NPL does teach wherein corrugated cardboard material comprises a double-wall corrugated 350B/C flute cardboard (See NPL page 2 for the double wall BC flute and table 2 on page 5 for the 350 LBS/SQ.IN.). Webb discloses the claimed invention except for corrugated cardboard being double wall corrugated 350 B/C cardboard. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Webb corrugated cardboard to be 350 B/C cardboard in order to hold heavier objects such as a water heater or similar .

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over references applied to claim 15, and in further view of WCPSolutions (https://wcponline.wcpsolutions.com/products/view?id=THC1) .

Regarding claim 26, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 15 above discloses all the limitations substantially claimed. Moog does not teach wherein the honeycomb paperboard material comprises a hexacomb core type 4 honeycomb paperboard. (Industry standard).
WCPSolutions does teach wherein the honeycomb paperboard material comprises a hexacomb core type 4 honeycomb paperboard (Website shows that one of the industry standards for honeycomb is hexacomb core type 4).  Webb discloses the claimed invention except for honeycomb being hexacomb core type 4. It would have been obvious to one having ordinary skill in the art at the time the invention was comprising honeycomb hexacomb core type 4 in order to change honeycomb material from one industry standard to another. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over references applied to claim 26 and further view of Jaegers (US5540972A).


Jaegers does teach wherein the honeycomb paperboard material is 1.75" thick (“For package cushioning materials, useful cell widths can vary from about 0.25 inch (about 0.6 centimeters) to about 1 inch (about 2.5 centimeters) and useful thickness can vary from about 0.25 inch (about 0.6 centimeters) to about 4 inches (about 10 centimeters), but are not limited thereto”- Col.4 line.47-52, Jaegers ). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of honeycomb material disclosed by Webb by adding the thickness of honeycomb as disclosed by Jaegers in order to provide thicker protective reinforcing material with higher strength.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art that teaches inventors disclosed apparatus.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/King M Chu/Primary Examiner, Art Unit 3735